Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on October 31, 2019. Claims 1-15 are pending and examined below.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-3, 6, 8-10, 13, and 15 are rejected under 35 U.S.C. 101 because they are directed to the abstract idea of a mental process.

	Claim 1 is a method but is directed to the judicial exception of an abstract idea. The claim recites the limitations of acquiring first driving environment data, comparing the first driving data to a second, stored driving data, determining a difference between the first and second driving data, and generating road abnormality information based on a preset condition. These limitations cover the collection, generation, and judgment of data. These can be performed in the human mind. For example, one could 

Claim 2 depends on claim 1 and is a method, but is directed to the judicial exception of an abstract idea. The claim recites the limitations of recognizing an object corresponding to a difference satisfying a preset condition, and generating road abnormality information in response to determining the type of object matching at least one in a preset type set. These limitations cover the collection, generation, and judgment of data. These can be performed in the human mind. For example, one could drive along a road and take note of types of objects in the environment. The user could then note any abnormalities of the objects when compared to previous driving data. The user could then note down the type of object that corresponds to the abnormality. There are no additional elements that would integrate this exception into a practical application. There are also no additional elements that amount to significantly more.

	Claim 3 depends on claim 2 and is a method, but is directed to the judicial exception of an abstract idea. The claim recites the limitations of determining a difference distance corresponding to the difference associated with the road abnormality information, and generating road abnormality information based on if the distance difference is greater than or equal to a preset threshold. These limitations cover the collection, generation, and judgment of data. These can be performed in the human mind. For example, one could drive along a road and take note of types of objects in the environment and where they are 

Claim 6 depends from claim 1 and is a method, but is directed to the judicial exception of an abstract idea. The claim recites the limitations of updating the second driving data according to the first driving data, in response to the difference satisfying a preset condition. These limitations cover the generation and judgment of data. These can be performed in the human mind. For example, one could take the notes obtained during their drive on the road and compare them to notes they previously took. If the difference satisfies a condition, the user could erase or mark over the previous driving data and place the data from the current driving data therein. There are no additional elements that would integrate this exception into a practical application. There are also no additional elements that amount to significantly more.

Claim 8 is a device but is directed to the judicial exception of an abstract idea. The claim recites the same limitations of claim 1 except that the limitations are performed by a processor. These limitations cover the collection, generation, and judgment of data but for the recitation of ‘at least one processor’. That is, other than the recited ‘at least one processor’, the claim is merely a mental process describing the collection, generation, and judgment of data. These can be performed in the human mind. An example of this can be seen in the 101 rejection of claim 1 above. ‘at least one processor’ and ‘a memory storing instructions’ are additional elements. Both additional elements are considered applying the judicial exception using a computer or a tool. These additional elements are not significantly more because as stated above, they merely apply the exception using a computer or tool.

	Claim 9 depends from claim 8 and is a device, but is directed to the judicial exception of an abstract idea. The claim recites limitations similar to those in claim 2 and the rationale for rejection is the same as seen in claim 2 above. There are no additional elements that would integrate this exception into a practical application. There are also no additional elements that amount to significantly more.

	Claim 10 depends from claim 9 and is a device, but is directed to the judicial exception of an abstract idea. The claim recites limitations similar to those in claim 3 and the rationale for rejection is the same as seen in claim 3 above. There are no additional elements that would integrate this exception into a practical application. There are also no additional elements that amount to significantly more.

	Claim 13 depends from claim 8 and is a device, but is directed to the judicial exception of an abstract idea. The claim recites limitations similar to those in claim 6 and the rationale for rejection is the same as seen in claim 6 above. There are no additional elements that would integrate this exception into a practical application. There are also no additional elements that amount to significantly more.

	Claim 15 is a product but is directed to the judicial exception of an abstract idea. The claim recites limitations similar to those in claim 1 except that the limitations are performed by a computer program and a processor. These limitations cover the collection, generation, and judgment of data but for the recitation of ‘computer program’ and ‘processor’. That is, other than the recited ‘computer program’ and ‘processor’, the claim is merely a mental process describing the collection, generation, and judgment of data. These can be performed in the human mind. An example of this can be seen in the 101 rejection of claim 1 above. ‘computer program’ and ‘processor’ are additional elements. Both additional elements are 



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cherveny et al., US 6047234, herein referred to as Cherveny.

6.	Regarding claim 1:
		Cherveny discloses the following limitations:
Acquiring first driving environment data of a target road segment (Col. 5 lines 8-10)
Sensors output data from the region
Comparing the first driving environment data with pre-stored second driving environment data of the target road segment (Col. 5 lines 13-16, Fig. 3 item S2)
Sensor device data is compared to local map database
Determining a difference between the first driving environment data and the second driving environment data (Col. 5 lines 19-23)
Variance is determined between sensor data and local map database
Generating, in response to determining the difference satisfying a preset condition, road abnormality information (Col. 5 lines 29-33)
Variance is compared to threshold levels to determine if output is unmatched to database

Regarding claim 2:
	Cherveny, as shown above, discloses all the limitations of claim 1. Cherveny further discloses the following:
Generating, in response to determining the difference satisfying a preset condition, road abnormality information includes recognizing a type of object corresponding to the difference (Col. 13 lines 31-32, 39-42, and 46-48; Fig. 8F)
Sensor devices can identify objects
Variances of objects may be determined when compared to the database
Type of object and location can be determined
Generating, in response to determining the type of the object matching at least one type in a preset type set, the road abnormality information (Col. 13 lines 31-32, 39-42, and 46-48; Fig. 8F)
Locations and type of objects can be stored and then compared for variances

Regarding claim 3:
	Cherveny, as shown above, discloses all the limitations of claim 2. Cherveny further discloses the following:
Generating, in response to determining the difference satisfying a preset condition, road abnormality includes determining, in response to determining the type of the object matching the at least one type in the preset type set, a difference distance corresponding to the difference (Col. 13 lines 31-32, 39-42, and 46-48; Fig. 8F)
Locations and type of objects can be stored and then compared for variances
Generating, in response to determining the difference distance being greater than or equal to a preset threshold, the road abnormality information (Col. 5 lines 34-37, Col. 10 lines 34-40) 
Sensor data points are compared to map; if distance exceeds threshold, variance is recorded



claim 4:
	Cherveny, as shown above, discloses all the limitations of claim 1. Cherveny further discloses the following:
Converting, in response to determining the first driving environment data including image data and the second driving environment data including point cloud data or in response to determining the second driving environment data including image data and the first driving environment data including point cloud data, the point cloud data to obtain image data corresponding to the point cloud data (Col. 12 lines 1-3, Fig. 5J, Col. 11 lines 59-61, Col. 14 lines 21-30)
Positions are associated with filtered sensor data
Data is ordered as a set
Map database is updated with ordered set
Image footprint is used to determine difference
Object dimensions, content, and location are identified
Examiner notes that ‘point cloud data’ from claim is being interpreted as objects, etc. being represented as points in a spacial reference
Comparing the image data obtained through the conversion with the image data included in the first driving environment data or included in the second driving environment data, to determine a difference between the image data obtained through the conversion and the image data included in the first driving environment data or included in the second 
Sensor data points are compared to map database; if distance exceeds threshold, variance is recorded
Image footprint is used to determine difference

Regarding claim 5:
	Cherveny, as shown above, discloses all the limitations of claim 1. Cherveny further discloses the following:
Acquiring a vehicle identifier corresponding to a driving route including the target road segment (Col. 8 lines 61-64, Col. 4 lines 13-15)
Output from sensors on vehicle are used to relate to a geographic database
Geographic database can include segments of roads
Sending the road abnormality information to a vehicle indicated by the vehicle identifier (Col. 8 line 66 to Col. 9 line 10)
Updates can be sent to end-users of the database
Updates include filtered sensor data which can include variances

Regarding claim 6:
	Cherveny, as shown above, discloses all the limitations of claim 1. Cherveny further discloses the following:
Updating, in response to determining the difference satisfying the preset condition, the second driving environment data according to the first driving environment data (Col. 5 lines 34-37, Col. 10 lines 34-40, Fig. 2A)
Filtered data points, which includes variances higher than a threshold, are used by update manager for updating the map database

Regarding claim 7:
	Cherveny, as shown above, discloses all the limitations of claim 6. Cherveny further discloses the following:
Generating, in response to a completion of the updating of the second driving environment data, an electronic map according to the updated second driving environment data (Col. 5 lines 34-37, Col. 10 lines 34-40, Fig. 2A)
Filtered data points, which includes variances higher than a threshold, are used by update manager for updating the map database
Updating based on matching link; if new variances are present, a new link is generated and sent to the filtered sensor database; updating is done after link environment sensor data is captured and compared
Outputting the electronic map (Col. 4 lines 44-46)
Vehicles can include copy of geographic database, meaning geographic database was sent from the central geographic database to the vehicle
Examiner is interpreting outputting as simply transmitting the electronic map information from one place to another

Regarding claims 8-14, the limitations are similar to claims 1-7 and are rejected using the same rationale as seen above in claims 1-7.

Regarding claim 15, the limitations are similar to claim 1 and are rejected using the same rationale as seen above in claim 1.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664